DETAILED ACTION
1.	The applicant’s amendment filed 12/23/2020 was received. Claim 1 was amended. Claim 3 was cancelled. Claims 13-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 09/25/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 13-20 directed to Group II, non-elected without traverse. Accordingly, claims 13-20 have been cancelled (Examiner’s Amendment below).

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/23/2020 is being considered by the Examiner.

Claim Rejections
withdrawn per cancellation of claim 3 and amendments of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Lin (US 2019/0019994 A1) of claim 4 are withdrawn per amendments of claim 1. 

8.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0081241 A1: [0069]-[0070]; fig. 6.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with James J. Merrick on 03/19/2021.
The application has been amended as follows: 
Claim 1, line 11, the recitation “side of the mask” is amended to recite “side of the second mask”.

10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
This application is in condition for allowance except for the presence of claims 13-20 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 13-20 have been cancelled.

	
Reasons for Allowance
11.	Claims 1-2 & 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A mask for thin film deposition, comprising: 
a first mask which defines an opening; and 
a second mask on a surface of the first mask, and which defines a plurality of deposition holes and has a multilayer structure, 
wherein the opening and the plurality of deposition holes communicate with each other and provide a passage for a deposition material, a size of each of the plurality of deposition holes is smaller than a size of the opening, and each of the plurality of deposition holes has a shape corresponding to a deposition pattern to be patterned on a substrate,
wherein the second mask comprises:
a metallic compound layer disposed on an outermost side of the second mask, and 

 wherein the metallic compound layer includes a metal nitride, a metal carbide, or a metal oxide, which is not included in the metal layer of the second mask.” The closest prior art of record Lin (US 2019/0019994 A1), does not teach nor suggest “wherein the second mask comprises: a metallic compound layer disposed on an outermost side of the second mask, and a metal layer disposed between the first mask and the metallic compound layer, wherein the metallic compound layer includes a metal nitride, a metal carbide, or a metal oxide, which is not included in the metal layer of the second mask” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717